      Case 8:20-cv-02069-DKC Document 20 Filed 10/20/20 Page 1 of 14



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                    :
GODWIN EREMAH, et al.
                                    :

     v.                             :   Civil Action No. DKC 20-2069

                                 :
ASSURITY LIFE INSURANCE COMPANY,
et al.                           :

                          MEMORANDUM OPINION

     Among the motions that are presently pending are (1) a motion

by Defendant Assurity Life Insurance Company (“Assurity Life”) to

dismiss the Defendant Olumuyiwa A. Aladesuru (“Mr. Aladesuru”) as

a fraudulently joined Defendant, (ECF No. 13), and (2) a motion by

Plaintiffs to remand, (ECF No. 15).      The issues have been briefed,

but not clearly and sufficiently.       For the following reasons, the

parties will be ordered to file supplemental memoranda to show

cause why the court should not remand this case.

I.   Background

     Unless otherwise noted, the facts outlined here are set forth

in the complaint and construed in the light most favorable to

Plaintiffs.   Godwin and Oluropo Eremah (“the Eremahs”), daughter-

in-law and son of Mrs. Juliana Eremah (“Decedent”), are residents

of Bowie in Prince George’s County, Maryland. On November 4, 2016,

Assurity Life issued a life insurance policy (“the Policy”) to the

Eremahs on the life of Decedent with a “policy limit” of $ 35,000.
       Case 8:20-cv-02069-DKC Document 20 Filed 10/20/20 Page 2 of 14



According      to    the   complaint,   “The   policy    was    issued   by    a

representative of the Defendant Assurity in Maryland Olumuyisa A.

Aladesuru who is the second defendant.”                 Plaintiffs paid the

premiums due under the policy and never defaulted.                On February

19, 2018, the Eremahs notified Assurity Life that Decedent had

died and initiated a claim on the policy.               Defendant refused to

make payments on this claim and denied the claim, alleging in part

fraud on the part of Plaintiffs.

       On April 20, 2020, the Eremahs brought state law claims

against Assurity Life and Mr. Aladesuru in the Circuit Court for

Prince George’s County, Maryland alleging five causes of action:

(1) Breach of Contract; (2) “Contractual Breach of the Implied

Covenant of Good Faith and Fair Dealing”; (3) “Tortious Breach of

the Implied Covenant of Good Faith and Fair Dealing,”; (4) “Bad

Faith”; and (5) Unfair Trade Practices.          (ECF No. 2, at 3-5).         The

suit sought $100,000 in “general damages” and $35,000 in “special

damages,” while also seeking punitive damages “to be determined at

trial” and reasonable attorney’s fees.

       On July 15, 2020, Assurity Life filed a notice of removal

claiming that Mr. Aladesuru (a Maryland citizen) was fraudulently

joined,      which   meant   complete   diversity    existed     between      the

parties, and that the amount in controversy requirement was met.

(ECF   No.    1).     Assurity   Life   also   responded   to   the   original

complaint, (ECF No. 2), with a motion to dismiss Mr. Aladesuru as

                                        2
      Case 8:20-cv-02069-DKC Document 20 Filed 10/20/20 Page 3 of 14



a fraudulently joined Defendant, (ECF No. 13). On August 28, 2020,

Plaintiffs filed a motion to remand (ECF No. 15) which functioned

as a responsive pleading to the Defendant’s motion to dismiss Mr.

Aladesuru from the original complaint for jurisdictional purposes.

Finally, on September 11, 2020, Assurity Life filed an opposition

to the motion to remand. (ECF No. 18).

II.   Analysis

      The motion to remand (and related motion to dismiss Mr.

Aladesuru as fraudulently joined) must be addressed first as a

matter of subject-matter jurisdiction. The fate of this motion

hinges on addressing Defendant’s motion to dismiss the original

complaint    against    Mr.    Aladesuru    as   a    fraudulently     joined

Defendant.

      Plaintiffs assert that “[t]his action was filed against the

Defendant,   Assurity   Life    Insurance   Company     and   Mr.   Olumuyiwa

Aladesuru in the Prince Georges’ [sic] County Circuit Court by

[P]laintiffs” and that Mr. Aladesuru was properly joined as a

citizen of Maryland. (ECF No. 15, at 4).             Therefore, they argue,

Mr. Aladesuru’s consent should have been sought to remove the case

under 28 U.S.C. § 1446(b)(2)(A).            Defendant argues that Mr.

Aladesuru was fraudulently joined “as there is no possibility

Plaintiffs would be able to establish causes of action against him

for breach of contract, tortious breach of the implied covenant of




                                     3
         Case 8:20-cv-02069-DKC Document 20 Filed 10/20/20 Page 4 of 14



good faith and fair dealing, bad faith, and unfair trade practices

in state court.”       (ECF No. 13, at 2).

     Plaintiffs argue that such a “conclusory statement that [Mr.]

Aladesuru was fraudulently joined in the action . . . will not

substitute for the requirement that Mr. Aladesuru consent to the

removal.”     (ECF No. 15, at 5).      Plaintiffs rely on Mayo v. Bd. Of

Educ., 713 F.3d 735, 742 (4th Cir. 2013), as an authority on seeking

the defendant’s consent and argue that merely alleging he was

“fraudulently joined will not substitute for the requirement” that

he consent to removal.       (ECF No. 15, at 5).     Assurity Life asserts

in its opposition to the Motion to Remand, however, that the Mayo

case did not address fraudulent joinder at all and so is entirely

inapposite in this context.        (ECF No. 18, at 3).      Regardless, the

Eremahs argue that Mr. Aladesuru’s joinder in the case defeats the

court’s subject-matter jurisdiction as a non-diverse party. (ECF

No. 15, at 6).          In rebuttal, Assurity Life argues that the

fraudulent joinder rule was expressly created to prevent this exact

form of improper joinder from defeating diversity.             (ECF No. 18,

at 4).

     “The ‘fraudulent joinder’ doctrine1 ‘permits removal when a

non-diverse party is (or has been) a defendant in the case.”




     1This phrase is a term of art and “a bit misleading, insasmuch
as the doctrine requires neither a showing of fraud . . . nor
joinder.” Mayes v. Rapoport, 198 F.3d 457,461 n.8 (4th Cir. 1999).
                                       4
        Case 8:20-cv-02069-DKC Document 20 Filed 10/20/20 Page 5 of 14



McGinty v. Player, 396 F.Supp.2d 593, 597 (D.Md. 2005) (quoting

Mayes, 198 F.3d at 461.      The doctrine of fraudulent joinder allows

a federal court to “‘disregard, for jurisdiction purposes,’ the

citizenship of non-diverse defendants.” McFadden v. Fed. Nat'l

Mortg. Ass'n, 525 Fed.Appx. 223, 227 (4th Cir. 2013) (quoting Mayes,

198 F.3d at 461).     Assurity Life rightly argues that, in practice,

this means that the “unanimous consent of defendants” normally

required is not applicable to defendants shown to be fraudulently

joined.     (ECF No. 18, at 3) (collecting numerous cases from this

district).

        A party is fraudulently joined when “there is no possibility

that the plaintiff would be able to establish a cause of action

against the in-state defendant in state court.”             Johnson v. Am.

Towers, LLC, 781 F.3d 693, 704 (4th Cir. 2015) (quoting Hartley v.

CSX Trans., Inc., 187 F.3d 422, 424 (4th Cir. 1999)) (highlighting

that this is a heavy burden: all issues of law and fact must be

resolved in the plaintiff’s favor, and the standard is even more

favorable to a plaintiff than Fed.R.Civ.P. 12(b)(6)).                Even a

“glimmer of hope” will suffice.           Id. (citing Mayes, 198 F.3d at

466).

        If one cause of action in the original complaint shows even

a slight possibility of success against Mr. Aladesuru, therefore,

remand is required. Defendant first attacks the breach of contract

claim.     (ECF No. 2, First Cause of Action, ¶¶ 1-6).             Here, it

                                      5
      Case 8:20-cv-02069-DKC Document 20 Filed 10/20/20 Page 6 of 14



relies heavily on Cecilia Schwaber Tr. Two v. Hartford Accident &

Indem. Co., 437 F.Supp.2d 485, 489-90 (D.Md. 2006), in arguing

that the first count (breach of contract) “cannot be enforced by

or against a person who is not party to it.” (ECF No.         13-1, at 7)

(citing   Cecilia   Schwaber,   437   F.Supp.2d   at   489-90)   (emphasis

added).   This argument, therefore, revolves solely around the fact

that Mr. Aladesuru was not a party to the contract.          But Cecilia

Schwaber Trust involved warehouse insurance, and no agent was named

as defendant. 437 F.Supp.2d at 489.       Instead, the statement quoted

by Defendant was made in reference to the five affiliates of the

defendant Hartford Accident & Indemnity Company (“Hartford”) (the

insurer) who were also named in the complaint.         That case does not

answer whether an agent, although not a party to a contract, may

be held liable for a breach of contract claim, and, if so, under

what conditions.

     Defendant also relies on several other cases that similarly

do not answer this central question.       Fish v. Cincinnati Ins. Co.,

451 F.Supp.3d 430 (D.Md. 2020), for example, involves insurance on

a boat owned by the plaintiff.        There, Judge Bennett declined to

remand a case that included a claim against Defendant HMS Insurance

Associates, Inc. (“HMS”) (an insurance broker) because “Plaintiff

has no right to relief against Defendant HMS.”            The sole claim

against the brokerage as an agent was “that HMS negligently

obtained insurance in Plaintiff’s individual name rather than his

                                      6
       Case 8:20-cv-02069-DKC Document 20 Filed 10/20/20 Page 7 of 14



corporate name.”       The negligence claim against the agent was pled

in the alternative, only “if no insurance contract is found to

govern the dispute.”        This line of argument was deemed mooted

because   Cincinnati    Insurance    “admits      that   it   entered   into   a

contract of insurance with [the plaintiff]” and it did not “assert

any    defenses   to    coverage    based    on    allegations     that   [the

Plaintiff’s] vessel may have been owned by an LLC, of which he was

the sole member.”      Thus, the alternative negligence claim against

the agent was not viable.

       The Fish case does not appear, yet, to be congruent with this

one.    The record in Fish included an admission by the insurance

company that a policy existed.            Here, Assurity Life has not yet

indicated whether it concedes that there was a policy on the

decedent’s life.          Other than the fact that Defendant denied

coverage due to “fraud,” it is entirely unclear whether Defendant

claims the policy itself was obtained or created fraudulently, or

whether the Eremahs’ subsequent claim itself is alleged to be

fraudulent.    (See ECF No. 2, Gen. Allegations, ¶ 6).           Furthermore,

Fish says nothing about whether a breach of contract claim could

be brought against the agent.

       Assurity Life also quotes from Coots v. Allstate Life Ins.

Co., 313 F.Supp.2d 539, 543-44 (D.Md. 2004), which does similarly

involve a life insurance claim brought against an insurer and the

insurance agency.      Coots involved a conversion claim, not a breach

                                      7
        Case 8:20-cv-02069-DKC Document 20 Filed 10/20/20 Page 8 of 14



of contract claim.          For that claim, the plaintiff had to show that

the agency had retained control over the insurance policy or its

proceeds.       But the court found that the agency never had control

and so wrote, “there is no possibility that plaintiff can establish

a   cause      of   action    for    conversion         against    [the]      nondiverse

[d]efendant.”        Id. at 544.      The fact that Mr. Aladesuru “did not,

and    could    not,   exercise      dominion      and    control      over    insurance

proceeds,” though relevant to a conversion claim, is entirely

irrelevant to a breach of contract claim.                   (ECF No. 13-1, at 8).

Lastly, this section cites to Crosby v. Crosby, but by Assurity

Life’s own explanation, the case only shielded an insurer from

liability because it had made a “good faith” effort to pay an

individual      who,   by    the    terms    of    the   policy,       was    the   proper

recipient of such funds.            785 F.Supp. 1227, 1228-29 (D.Md. 1992)

(citing Rogers v. Unionmutual Stock Life Ins. Co., 782 F.2d 1214

(4th    Cir.   1986)).       ssurity    Life,      in    not    even     admitting     the

legitimacy of the Policy, does not argue it has already discharged

insurance proceeds here to some other, proper party.                           This case

has no bearing on the facts here.

       Assurity      Life    purports       to    present      caselaw       subsequently

addressing the issue of Mr. Aladesuru in his capacity as its

alleged “representative” in issuing the alleged policy (ECF No.

13-1, at 8) (citing ECF No. 2, Parties, Jurisdiction and Venue, ¶¶

4-5).    However, the cases it relies on are mostly generic contract

                                             8
      Case 8:20-cv-02069-DKC Document 20 Filed 10/20/20 Page 9 of 14



cases that do not involve a life insurance policy, let alone one

challenged by its alleged third-party beneficiaries against an

insurance agent.        Odyssey Travel Ctr. Inc. v. RO Cruises, Inc.,

262 F.Supp.2d 618, 622, 624 (D.Md. 2003), for example, involves a

travel agency suing a marketing agent for: breach of contract,

promissory     estoppel,       negligent       misrepresentation,     intentional

misrepresentation         by    concealment        and   constructive        fraud.

Assurity Life may be correct that Maryland law normally shields an

agent who “fully discloses the identity of its principal” from

contract liability. Odyssey, 262 F.Supp. at 625 (quoting Hill v.

Cty. Concrete Co., Inc., 108 Md.App. 527, 672 (1996)).                     But this

again does not answer if this rule holds in the life insurance

context.       Assurity Life, in turn, relies on Hill, upon which

Odyssey itself relies as an authority, but this is inapposite for

the same reason: Hill is a generic contract case over an order for

concrete. 108 Md.App. at 530.

     The only case arguably on point is Garcia v. United of Omaha

Life Ins. Comp., No. 1:20-CV-00043-MSM-PAS, 2020 WL 3895918 at *2

(D.R.I.    July   10,    2020).     It     dealt   specifically     with    a   life

insurance    claim      against   two    agent     defendants   for    breach    of

contract.     The court wrote:

             The [agent] defendants argue that they cannot
             be liable for breach of the life insurance
             contract because they were not a party to that
             contract. The Court agrees. While the [agent]
             defendants were agents for Omaha, “an agent is

                                           9
      Case 8:20-cv-02069-DKC Document 20 Filed 10/20/20 Page 10 of 14



           not ordinarily liable for his principal’s
           breach of contract ... and where an agent acts
           on behalf of a disclosed principal, the agent
           will not be personally liable for a breach of
           contract, unless there is clear and explicit
           evidence of the agent’s intention to be
           bound.” Chrabaszcz v. Johnston Sch. Comm., 474
           F. Supp. 2d 298, 312 (D.R.I. 2007) (internal
           citations   omitted). See    also Alterio   v.
           Biltmore Const. Corp., 119 R.I. 307, 315, 377
           A.2d 237, 241 (1977) (“It has long been
           settled that an agent acting on behalf of a
           disclosed principal is not personally liable
           to a third party for acts performed within the
           scope   of   his   authority.”);   Restatement
           (Second) of Agency § 328 (1958) (“An agent, by
           making a contract only on behalf of a
           competent disclosed ... principal whom he has
           power so to bind, does not thereby become
           liable for its nonperformance.”).

           There is no allegation that the [agent]
           defendants were, or attempted to become,
           parties to the insurance contract between
           plaintiff’s   decedent   and  the   disclosed
           principal, Omaha. As such, the plaintiff
           cannot sustain a breach of contract action
           against the [agent] defendants as a matter of
           law.

           In contrast, had the plaintiff alleged
           negligence against the [agent] defendants they
           might survive a motion to dismiss. They have
           not done so in this case.

Id.   The case was decided under Rhode Island law, not Maryland

law, and so is not controlling.          It also expressly left open the

possibility that some form of alleged negligence on an agent’s

part might save this cause of action.         Id. at *3.

      The Eremahs’ motion to remand brings us no closer to an

answer.   It does not cite a single case on the issue of fraudulent


                                    10
      Case 8:20-cv-02069-DKC Document 20 Filed 10/20/20 Page 11 of 14



joinder and does not offer a single case on an agent’s liability

under a life insurance policy, let alone to named, third-party

beneficiaries.

      Neither party addresses a clear line of cases, from this

district and Maryland state courts, to the effect that Maryland

law does, in fact, recognize a breach of contract claim against an

agent.    In a recent case, Judge Bennett recognized this line of

cases.    Colden v. West Coast Life Ins. Co., No. RDB-12-1691, 2013

WL 1164922 at *4 (D.Md. March 19, 2013).        He explained:

            Although [the decedent] thought he had secured
            a life insurance policy, the [d]efendants
            denied the [p]laintiffs’ death benefit claim
            after [the decedent] had died. Thus the
            [d]efendants allegedly breached the life
            insurance contract. In light of the fact that
            it is “generally accepted” under Maryland law
            that a contract claim may lie against an
            insurance agent in these circumstances, a suit
            against Mr. Crawford is proper. See Int’l Bhd.
            Of Teamsters [v. Willis Corroon Corp. of Md.],
            802 A.2d [1050,] 1057-58 [Md. 2002]. Further,
            because Maryland law recognizes the doctrine
            of third-party beneficiary, Parlette [v.
            Parlette], 596 A.2d [665,] 669-70 [(Md.
            1991)],   these   Plaintiffs   —   the   named
            beneficiaries   of    [decedent’s]   insurance
            policy – may maintain this contract action.

Id.

      In Int’l Bhd. of Teamsters, the Court of Appeals of Maryland

stated:

            It is generally accepted . . . that, when an
            insurance broker is employed to obtain a
            policy that covers certain risks and the
            broker fails (1) to obtain a policy that

                                    11
     Case 8:20-cv-02069-DKC Document 20 Filed 10/20/20 Page 12 of 14



          covers those risks, and (2)         to inform the
          employer that the policy does        not cover the
          risk sought to be covered, an       action may lie
          against the broker, either in       contract or in
          tort.

369 Md. at 1057.    In other words, where an agent’s expertise is

relied on to select a policy for a particular purpose, but the

agent fails to do so, the agent may be liable.       The Parlette case,

referenced above, recognized that a third-party beneficiary could

sue an agent even where the third-party beneficiary was not named

in the contract for a breach of contract because the agent had

made an oral promise to the plaintiff, upon which she relied, that

she would be properly “designated beneficiary of the policy.”          695

A.2d at 637-38.2

     The foundation for Int’l Teamsters and Colden is found in an

earlier case, Jones v. Hyatt Ins. Agency, Inc., 356 Md. 639 (1999),

which was relied upon in Colden and involved both breach of

contract and tort claims brought against an insurance agent:

          Under the same public policy and contract law
          analyses     underlying    the     third-party
          beneficiary cause of action against the
          insurer, some jurisdictions have recognized a
          third-party beneficiary cause of action
          against an agent for breach of the contract to
          procure        liability       insurance. See,

     2 Defendant does not contest the right of the Plaintiffs, as
named beneficiaries on the policy, to sue in their own right. That
principle is well established. See, Jones v. Hyatt Ins. Agency,
356 Md. 639, 647 & n.4 (1999); Addi v. Corvias Mgmt.-Army, LLC.,
No. ELH-19-3253, 2020 WL 5076170 at *26 (D.Md. August 27, 2020)
(citing Milbourne, Conseco Servs., LLC, 181 F.Supp.2d 466, 468
(D.Md. 2020)).
                                   12
     Case 8:20-cv-02069-DKC Document 20 Filed 10/20/20 Page 13 of 14



          e.g., Gothberg v. Nemerovski, 58 Ill.App.2d
          372, 385–386, 208 N.E.2d 12, 20 (1965)
          (“Because of the peculiar significance of
          automobile liability insurance as well as the
          provisions of the policy contemplated by the
          parties   ...,”    the   “plaintiffs   can   be
          considered third party beneficiaries of the
          contract to procure insurance entered into
          between [the tortfeasor and the agent], that
          is, they had a sufficient interest in such a
          contract to bring suit directly for its
          breach. In entering into this contract to
          procure insurance, it is a fair and reasonable
          inference    that    [the    tortfeasor    was]
          contemplating possible injury to unidentified
          third parties, and the insurance coverage was
          for the direct benefit of third parties who
          might     be      injured     through     [his]
          negligence”); Flattery v. Gregory, 397 Mass.
          143, 150, 151, 489 N.E.2d 1257, 1262 (1986)
          (state law “displays the Legislature’s view
          that injured highway travelers are intended
          beneficiaries of ... automobile liability
          insurance”; moreover, “[t]he parties to the
          insurance policy, or, as in this case, to a
          contract to procure such a policy, intend the
          injured third-party ... to benefit from their
          contract.”)

Jones, 356 Md. at 647 n.4 (emphasis added).         Despite recognizing

such a right under a breach of contract claim, the court went on

to clarify that: “[u]nder Maryland law, an insurer which mistakenly

denies coverage does not breach a tort duty owed either to the

insured or to third-party claimants such as the Joneses.         Instead,

the duty owed to both the insured and to a third-party claimant is

entirely contractual.”    Id. at 655.

     Here, the original complaint leaves the specific role of Mr.

Aladesuru in securing the policy for the Eremahs entirely unclear.


                                   13
     Case 8:20-cv-02069-DKC Document 20 Filed 10/20/20 Page 14 of 14



At this stage, however, all questions of fact and law must be

resolved in Plaintiffs’ favor because, if there is a mere glimmer

of hope that they can prevail against Mr. Aladesuru on their breach

of contract claim, remand would be necessary.         The Defendant has

not carried the heavy burden necessary to find that Mr. Aladesuru

was fraudulently joined in this claim.

III. Conclusion

     The parties will be directed to file supplemental memoranda

in fourteen days (14) to show cause why this complaint should not

be remanded to state court in light of the cases discussed above:

chiefly Colden and the Maryland cases on which it relies.              In

particular, the parties must discuss this caselaw, with all factual

and legal ambiguities and questions resolved in Plaintiffs’ favor.



                                                  /s/
                                        DEBORAH K. CHASANOW
                                        United States District Judge




                                   14
